Filed 5/21/21 In re K.M. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO

In re K.M., a Person Coming                                  B307942
Under the Juvenile Court Law.                                (Los Angeles County Super.
                                                             Ct. No. 20CCJP02157A)



LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

         Plaintiff and Respondent,

         v.

MARK M.,

         Defendant and Appellant.
      APPEAL from an order of the Superior Court of Los
Angeles County, Kristen Byrdsong, Judge Pro Tempore.
Affirmed.

     Benjamin Ekenes, under appointment by the Court of
Appeal, for Defendant and Appellant.

       Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, Sally Son, Deputy County Counsel, for
Plaintiff and Respondent.
                              ******
       Following an incident where a father choked, punched,
shoved to the ground, and stomped on the mother of his seven-
year-old daughter, the juvenile court exerted dependency
jurisdiction over the daughter based on father’s unresolved
domestic violence issues and abuse of marijuana, and the
mother’s failure to protect the child. The court removed the child
from father’s custody. On appeal, father challenges the
sufficiency of the evidence supporting jurisdiction and removal
and argues that the juvenile court erred in migrating from
monitored in-person visits to monitored visits by telephone or
videoconference after father exhibited aggressive behavior during
the in-person visits. We conclude there was no error, and affirm.1




1     Father also challenged the 10-year duration of the
protective order the juvenile court entered to protect the
daughter’s mother, but the court subsequently reduced the
duration to the statutory maximum period of three years. The
court’s subsequent action—of which we can and do take judicial
notice—renders this challenge moot.




                                2
        FACTS AND PROCEDURAL BACKGROUND
I.    Facts
      Mark M. (father) and K.P. (mother) have one child
together, a daughter named K.M. who was born in May 2012.
They split up within a year of K.M.’s birth, and a family court
order granted mother physical custody of K.M.; father gets
weekend visits. The custody exchanges occur at a police station.
      On March 30, 2020, father physically assaulted mother and
then seven-year-old K.M. after exchanging her at the police
station. Specifically, father drove his car onto a sidewalk in front
of mother and K.M. as they walked from the station to a bus stop.
Father got out of his car and followed mother and K.M. into an
alleyway. There, father pushed mother up against a wall, choked
her, punched her in the head with a closed fist, threw her to the
ground, and stomped on her. In this flurry of blows, he
inadvertently punched K.M. on the top of the head. Mother, K.M.
and an eyewitness all attested to father’s assault on mother.
      This was not father’s first physical attack on mother or
K.M. He had physically assaulted mother on several prior
occasions, including another incident in K.M.’s presence when
K.M. was just a baby in June 2012. He had also physically
assaulted K.M. at an earlier custody handoff when he chased
mother and K.M. and pushed K.M, causing her to fall and hit her
head on the ground.
      In fact, father has a long history of physical, verbal and
psychological aggression toward women in general. He has
physically punched his own mother and his sister. He has
stalked mother as well as another girlfriend, prompting both of
them, and his own mother, to obtain restraining orders against
him. And he regularly argues with his current girlfriend as well.




                                 3
Father’s sister reported that father intimidates people and will
“go off on you” if he does not get what he wants.
       Father is also a regular marijuana user. When he had
custody of K.M. on the weekends, he would leave K.M. in the
room with (1) a container containing marijuana helpfully labeled
“Weed” or (2) a bakery item containing marijuana he helpfully
dubbed “Weed cake.” He would also leave his apartment to
smoke marijuana with friends, leaving K.M. alone and forced to
find food for herself in his residence.
       Father denied that he struck mother during the March
2020 incident, denied that he has ever used marijuana, and
denied that he has any criminal history despite his prior
conviction of crimes that render him a sex offender.
II.    Procedural Background
       On April 15, 2020, the Los Angeles County Department of
Children and Family Services (the Department) filed a petition
asking the juvenile court to assert dependency jurisdiction over
K.M. on two grounds: First, father and mother have a history of
engaging in violent altercations in K.M’s presence; father’s
violent conduct places K.M. at risk of serious physical harm; and
mother failed to protect K.M. by allowing father unlimited access
to her (rendering dependency jurisdiction appropriate under
Welfare and Institutions Code section 300, subdivisions (a) and
(b)(1)).2 Second, father’s abuse of marijuana renders him
incapable of providing regular supervision of K.M., which places
her at substantial risk of serious physical harm (rendering
dependency jurisdiction appropriate under section 300,
subdivision (b)(1)).

2     All further statutory references are to the Welfare and
Institutions Code unless otherwise indicated.




                                4
      On April 20, 2020, the juvenile court detained K.M. from
father’s custody, placed her with mother, and entered a protective
order requiring father to stay away from mother.
      On September 17, 2020, the juvenile court held a hearing
on whether to exert jurisdiction over K.M. Father testified, and
denied striking mother on March 30, 2020, and denied using
marijuana. The juvenile court found father to be not “credible in
the least.” During the hearing, father was also verbally
aggressive and rude, and repeatedly interrupted the court. The
court sustained the petition as pled, removed K.M. from father’s
custody, and ordered the Department to provide him
reunification services and monitored telephonic or video-
conference visitation with K.M. The court also granted the
Department discretion to liberalize the visits to monitored in-
person visits “if father seems like he is benefitting from the
services” provided by the Department.
      Father filed this timely appeal.
                           DISCUSSION
I.    Justiciability
      As a threshold matter, we must decide whether to entertain
father’s challenge to the juvenile court’s jurisdictional findings
because mother did not appeal the court’s exercise of dependency
jurisdiction resting on the allegation against her. Dependency
jurisdiction under section 300 is said to be taken over the child,
not the parents, as a result of the harm or risk of harm the child
faces. (See, e.g., Kern County Dept. of Human Services v.
Superior Court (2010) 187 Cal.App.4th 302, 310.) Because the
juvenile court assumes jurisdiction over the child, not over the
parents, jurisdiction may exist based on the conduct of one parent




                                5
alone. (In re J.C. (2014) 233 Cal.App.4th 1, 3; see § 302, subd.
(a).)
       However, we may exercise our discretion to reach the
merits of a single parent’s challenge to any jurisdictional finding
when the finding (1) serves as the basis for dispositional orders
that are also challenged on appeal (see, e.g., In re Alexis E. (2009)
171 Cal.App.4th 438, 450, 454), (2) could be prejudicial to the
appellant or potentially impact the current or future dependency
proceedings (see, e.g., In re D.C. (2011) 195 Cal.App.4th 1010,
1015; see also In re I.A. (2011) 201 Cal.App.4th 1484, 1494), or (3)
“could have other consequences for [the appellant],
beyond jurisdiction.” (In re I.A., at p. 1493.)
       We elect to exercise our discretion to reach the merits of
father’s challenge to the exercise of jurisdiction.
II.    Sufficiency of Evidence Supporting Jurisdiction
       Father attacks the sufficiency of the evidence underlying
each of the two grounds for asserting dependency jurisdiction
over K.M. We review the juvenile court’s jurisdictional findings
for substantial evidence. (In re F.S. (2016) 243 Cal.App.4th 799,
811-812, disapproved on another ground in Conservatorship of
O.B. (2020) 9 Cal.5th 989, 1010, fn. 7.)
       A.      Jurisdiction based on risk to K.M. arising from
history of domestic violence
       A juvenile court may exert dependency jurisdiction over a
child if “[t]he child has suffered, or there is a substantial risk the
child will suffer” (1) “serious physical harm inflicted
nonaccidentally upon the child by the child’s parent” (§ 300, subd.
(a)), or (2) “serious physical harm . . . as a result of the failure or
inability of . . . her parent . . . to adequately supervise or protect
the child” (§ 300, subd. (b)(1)). Exposing a child to domestic




                                   6
violence can risk the nonaccidental infliction of serious physical
harm under subdivision (a) of section 300 (In re Giovanni F.
(2010) 184 Cal.App.4th 594, 598-599), and can constitute a failure
to protect the child from the risk of such injury under subdivision
(b)(1) (In re Heather A. (1996) 52 Cal.App.4th 183, 194). Because
dependency jurisdiction turns on the risk of the child “‘“at the
time of the [jurisdictional] hearing”’” (In re M.M. (2015) 240
Cal.App.4th 703, 719), the propriety of jurisdiction due to a
child’s exposure to domestic violence under subdivisions (a) and
(b) of section 300 turns on whether “the violence is ongoing is or
likely to continue” (In re Daisy H. (2011) 192 Cal.App.4th 713,
717; In re M.W. (2015) 238 Cal.App.4th 1444, 1453-1454).
       Substantial evidence supports the juvenile court’s finding
that father’s violent behavior was, at the time of the
jurisdictional hearing, likely to continue and thereby to place
K.M. at substantial risk of serious physical harm. On appeal,
father does not dispute that he attacked mother on March 30,
2020. This incident was just one of the more recent chapters in a
much longer history of violence—from father’s assaults on his
own mother and sister, to his prior assaults on mother, to his
stalking behavior. And this history continues to this day: Father
behaved in a “hyperactive angry manner” during a monitored, in-
person visit with K.M. in early September 2020, and was rude
and aggressive to the juvenile court at the jurisdictional hearing
itself. Not only has father’s prior assaultive and aggressive
behavior put K.M. in harm’s way, but he has actually harmed
K.M. two times. Father urges us to ignore the second incident
involving K.M. on the ground that K.M. was “confused,” but it is
not our role to re-evaluate the evidence on appeal. (In re Lana S.
(2012) 207 Cal.App.4th 94, 103 (Lana S.).) What is more, father




                                7
has repeatedly denied engaging in domestic violence or
aggressive behavior. Such false denials of violent and aggressive
behavior are unlikely to accompany a change in that behavior, so
the risk arising from that behavior remains. (In re Esmeralda B.
(1992) 11 Cal.App.4th 1036, 1044 [“denial is a factor often
relevant to determining whether persons are likely to modify
their behavior in the future without court supervision”]; In re
Gabriel K. (2012) 203 Cal.App.4th 188, 197 [“One cannot correct a
problem one fails to acknowledge”].)
       Father offers what boil down to four arguments as to why,
in his view, the evidence of risk to K.M. is insubstantial.
       First, he argues that K.M. is in no danger of harm because
father has not engaged in any domestic violence toward mother
in the five months between the juvenile court’s issuance of its
restraining order in April 2020 and the jurisdictional hearing in
September 2020. To be sure, a parent’s compliance with a
restraining order can eliminate the risk of harm necessitating the
exercise of jurisdiction. (In re Destiny D. (2017) 15 Cal.App.5th
197, 203, 212 [so finding, at least where Department conceded
the risk had been wholly eliminated].) But compliance does not
inevitably eliminate the risk of harm, and the evidence in this
case does not compel a finding that such risk has been
eliminated. (See In re I.W. (2009) 180 Cal.App.4th 1517, 1528,
disapproved on another ground in Conservatorship of O.B. (2020)
9 Cal.5th 989, 1010, fn. 7.) That is because father’s period of
nonviolence is relatively brief (five months) compared with the
decades of violence and aggression he has exhibited; moreover,
even the five months without an assault has been punctuated by
several incidents of verbal aggression and hostility.




                                8
       Second, father contends that his violent attack on mother
on March 30 was “an isolated incident” because mother’s “vague
reports of prior physical incidents” should be disregarded. In
essence, father invites us to reject part of mother’s testimony and
hence to reweigh her credibility. This is an invitation we must
decline. (Lana S., supra, 207 Cal.App.4th at p. 103.)
       Third, father asserts that this case has the “earmarks of a
contentious family court custody battle” and is best left to the
family courts. To be sure, “‘the juvenile court must not become a
battleground by which family law war is waged by other means,’
particularly when ‘the resources of local government social
services agencies are stretched thin . . . .’” (In re Nicolas E.
(2015) 236 Cal.App.4th 458, 466, quoting In re John W. (1996) 41
Cal.App.4th 961, 975; see In re Alexandria M. (2007) 156
Cal.App.4th 1088, 1096.) “But where the Department is able to
prove that dependency jurisdiction is warranted, these concerns
must give way to the primacy of dependency court jurisdiction
and its special role.” (In re Nicholas E., at p. 466; John W., at p.
975.) Because dependency jurisdiction is warranted in this case,
the fact that mother and father have had a contentious
relationship is not a barrier to the juvenile court’s intervention to
protect K.M.
       Lastly, father argues that the Department’s view that
mother and father would benefit from jurisdiction is not a basis
for jurisdiction. Along similar lines, father argues that minor’s
counsel did not see a risk to K.M. even with monitored visitation.
This is irrelevant because this was not the basis for any of the
juvenile court’s jurisdictional findings and because the juvenile
court is not bound by the positions of counsel.




                                  9
        B.    Jurisdiction based on risk to K.M. from use of
marijuana
        A juvenile court may exert dependency jurisdiction over a
child if the child faces “substantial risk . . . [of] serious physical
harm” due to a parent’s inability to care for the child resulting
from the parent’s substance abuse. (§ 300, subd. (b)(1).) Risk to a
child from substance abuse can be established either by (1) proof
of an “‘identified, specific hazard in the child’s environment,’” or
(2) proof that the child is of “tender years,” in which case “the
finding of substance abuse is prima facie evidence of the inability
of a parent or guardian to provide regular care resulting in a
substantial risk of physical harm.” (In re Drake M. (2012) 211
Cal.App.4th 754, 766-767.)
        Although K.M. is just beyond her tender years (which end
at age six), substantial evidence supports the trial court’s finding
that father’s marijuana use created identified, specific hazards in
her environment. The evidence supports two such hazards that
warrant the exercise of jurisdiction. First, jurisdiction is
appropriate when a parent’s substance abuse prompts the parent
to leave the substance in a place accessible to a child who knows
what it is and may be tempted to try it. (In re Rocco M. (1991) 1
Cal.App.4th 814, 825-826, abrogated on another ground in In re
R.T. (2017) 3 Cal.5th 622, 629.) Here, K.M. testified that father
left his “Weed” container and his “Weed cake” on the table to
which she had access while father left the apartment. Second,
jurisdiction is appropriate when a parent’s substance abuse
leaves him unable to provide the child with the basic necessities
of life. (Angela S. v. Superior Court (1995) 36 Cal.App.4th 758,
761-763.) Here, K.M. testified that father would leave her to fend
for her own food when he went downstairs to be with his friends




                                 10
and that her father smoked marijuana with his friends outside
his residence; from this, the juvenile court could reasonably infer
that father was leaving K.M. on her own so he could smoke
marijuana with his friends. (See In re Tracy Z. (1987) 195
Cal.App.3d 107, 113 [substantial evidence review requires
reviewing court to draw all reasonable inferences in favor of
ruling below].) This inference is not, as father asserts,
“speculative.”
       Father resists this conclusion with four further arguments.
First, he argues that he never smoked marijuana in K.M.’s
immediate presence. This may be true, but it is irrelevant
because the risk attendant to father’s marijuana use stems from
its effect on him (in impairing his ability to provide a safe
environment and the necessities of life), not on where he ingested
it. Second, father argues that K.M.’s report that his appearance
changed after he ingested marijuana is not a sufficient basis for
exerting jurisdiction. This may also be true, but is irrelevant
because there is sufficient evidence of risk without this additional
fact. Third, father argues that jurisdiction is not warranted on
this ground because K.M.’s attorney asked for this jurisdictional
allegation to be dismissed. While K.M.’s attorney did request
dismissal of this allegation, that request is irrelevant because the
substantiality of the evidence supporting a jurisdictional finding
is not dependent upon what positions the litigants take with
regard to that finding. Lastly, father argues that his use of
marijuana does not meet the standard for substance abuse
adopted in In re Drake M. (2012) 211 Cal.App.4th 754, 766—
namely, that a finding of substance abuse “must be based on
evidence sufficient to (1) show that the parent or guardian at
issue had been diagnosed as having a current substance abuse by




                                11
a medical professional or (2) establish that the parent or
guardian at issue has a current substance abuse problem as
defined in the DSM-IV-TR.” Not only has father waived this
argument by waiting until his reply brief to raise it (In re Daniel
M. (2003) 110 Cal.App.4th 703, 708, fn .4), but we agree with
other courts that have rejected this requirement (In re Rebecca C.
(2014) 228 Cal.App.4th 720, 726; In re Christopher R. (2014) 225
Cal.App.4th 1210, 1218; In re K.B. (2021) 59 Cal.App.5th 593,
601), and it is in any event satisfied in this case because the most
recent version of the Manual defines “substance abuse” to include
drug use resulting in interpersonal problems (such as physical
fights) (In re Natalie A. (2015) 243 Cal.App.4th 178, 185). There
is substantial evidence of such interpersonal problems here.
Father cites In re J.A., supra, 47 Cal.App.5th 1036, 1046-1047 as
support for his position that there was insufficient evidence for
the court to find that his marijuana rose to the level of substance
abuse. J.A. involved a mother who used edible marijuana to
alleviate pregnancy symptoms and stopped immediately after
being told to do so (as confirmed by postnatal drug tests) (J.A., at
p. 1047); father has been uncooperative with the Department and
untruthful with the juvenile court, such that there is no evidence
that father has stopped using marijuana or otherwise addressed
the issues arising from his substance abuse.
III. Removal
       Father also challenges the juvenile court’s order removing
K.M. from his custody for (1) lack of sufficient evidence, and (2)
failing to comply with a variety of procedural requirements.
       A.     Sufficiency of the evidence supporting removal
       A juvenile court may remove a child from her parent only if
it finds, by clear and convincing evidence, that (1) “[t]here is or




                                12
would be a substantial danger to the physical health, safety,
protection, or physical or emotional well-being” of the child if the
child were returned to that parent’s custody, and (2) there are no
reasonable means short of removal by which the child’s physical
health can be protected. (§ 361, subd. (c)(1).) We review the
juvenile court’s findings underlying its removal order for
substantial evidence by asking whether there was evidence that
is reasonable, credible, and of solid value sufficient for the court
to reasonably make these findings by clear and convincing
evidence. (In re V.L. (2020) 54 Cal.App.5th 147, 154-155; In re
M.M., supra, 240 Cal.App.4th 703, 719-720.)
       Substantial evidence supports the juvenile court’s removal
finding. For the reasons outlined above, the evidence supports
the court’s finding that father has longstanding and unresolved
anger issues that have caused physical harm to several women in
father’s life and, on two occasions, to K.M. herself. Father’s
issues pose a substantial danger to K.M.’s physical health and
safety were she returned to his custody. The evidence also
supports the court’s finding that K.M.’s physical health cannot be
protected by any reasonable means short of removal. Father’s
outbursts have occurred and can occur at any time—during
exchanges of K.M., during monitored visits with K.M., and even
during court proceedings. Given the danger posed by those
outbursts, there is ample support for the court’s finding that
keeping K.M. out of father’s custody is necessary for her safety
until father has demonstrated a commitment and ability to
address the issues causing those outbursts. (Cf. In re Jasmine G.
(2000) 82 Cal.App.4th 282, 288-289 [removal inappropriate where
parents expressed remorse for prior physical discipline of child,
had attended parenting classes and therapy, a therapist had




                                13
opined that returning the children to their custody was “totally
safe,” and the sole basis for removing the child was the social
worker’s opinion that the parents “‘lack[ed] understanding of
their responsibility’”].)
       Father responds with three categories of arguments. To
begin, he asserts that there is usually no danger to K.M. because
father is only violent and aggressive when father is with mother.
This assertion ignores the record, which shows that father is
aggressive in K.M.’s presence even when mother is absent.
       Next, father urges us to take a different view of the
evidence, including blaming his behavior in juvenile court on the
attorneys and even the court itself. As noted above, it is not our
role to reweigh the evidence de novo.
       Further, father asserts that there were reasonable means
short of removal for protecting K.M. and offers three arguments
in support of this assertion.
       First, he argues that the juvenile court’s assertion of
jurisdiction was itself a reasonable alterative to removal. For
support, he cites the dissenting opinion in In re G.C. (2020) 48
Cal.App.5th 257. Apart from having no precedential value, this
dissenting opinion does not support father’s position. The
dissenter writes that a juvenile court in assessing whether
removal is necessary should do so while keeping in mind that it
“has taken jurisdiction.” (Id. at pp. 271-272.) This does not stand
for the proposition that the assertion of jurisdiction itself obviates
the need for removal; were we to give it such a reading, we would
wipe section 361 from the statute books entirely, which is
something only our Legislature can do. What is more, the
juvenile court did consider whether removal was necessary in
light of the Department’s efforts and the court’s intervention




                                 14
when it noted how father nonetheless continued to be aggressive
during monitored visits and court proceedings.
       Second, father argues that a plan of “strict supervision” by
the Department, including unannounced visits, was a reasonable
alternative to removal. For support, he cites In re Henry V.
(2004) 119 Cal.App.4th 522. However, unannounced visits would
not alleviate the juvenile court’s concerns about father’s
outbursts of aggression and violence unless those visits occurred
all the time and unless father were willing to acknowledge and
address them. (Henry V., at pp. 529-530 [unannounced visits
may be a viable alternative to check on bruises due to excessive
child discipline, at least where the discipline is a one-time
incident and the parent has embraced counseling].) Nor, as
father argues for the first time in his reply brief, did the juvenile
court somehow impermissibly shift the burden to him to prove
that “strict supervision” would have worked.
       Lastly, father argues that removal is warranted only in
extreme cases of “parental abuse or neglect” where a child was
“physically harmed”; for support, he cites In re Basilio T. (1992) 4
Cal.App.4th 155, 170-172. While Basilio T. contains this
language, it is no avail to father because this case does involve an
extreme case of parental abuse or neglect and K.M. has been
physically harmed by father—twice.
       B.    Procedural requirements
       Father contends that the juvenile court’s removal finding is
defective because (1) the Department did not provide the court
with a social study that included “[a] discussion of the reasonable
efforts [undertaken by the Department] to prevent or eliminate
removal,” as required by California Rules of Court, rule
5.690(a)(1)(B)(i), and (2) the court did not discuss and then reject




                                 15
various alternatives short of removal (such as unannounced
visits) and hence did not comply with the statutory mandate to
“state the facts on which [its] decision to remove” K.M. was based
(§ 361, subd. (e)). We reject these contentions for three reasons.
       First, father has forfeited these arguments by failing to
raise the alleged inadequacy of the Department’s report and the
juvenile court’s own findings with the juvenile court—at a time
when any deficiencies could be corrected. This amounts to a
forfeiture. (In re A.A. (2008) 167 Cal.App.4th 1292, 1317; In re
Brian P. (2002) 99 Cal.App.4th 616, 623.)
       Second, father’s arguments lack merit. The Department’s
social study set forth bullet points enumerating the efforts the
Department had undertaken. This is precisely what the rule
requires—namely, “[a] discussion of the reasonable efforts
[undertaken by the Department] to prevent or eliminate
removal.” Father faults the Department for not also “discuss[ing]
alternatives to removal it had considered and rejected,” but the
rule does not require that discussion. (Cf. In re Ashly F.(2014)
225 Cal.App.4th 803, 809 [rule is violated where social study
merely states “reasonable efforts were made” without delineating
what those efforts were].) The juvenile court also complied with
the statutory mandate to state the facts supporting its decision
on removal because it explained why any disposition short of
removal would not suffice; specific findings cataloguing lesser
effective alternatives are not required by the language of section
361.
       Lastly, these alleged deficiencies are not prejudicial. The
juvenile court’s finding that there were, in fact, no reasonable
alternatives to removal is amply supported. There is no
reasonable probability that the court would have come to a




                               16
contrary conclusion had the Department or the court explicitly
articulated why those alternatives were insufficient. (In re J.S.
(2011) 196 Cal.App.4th 1069, 1078-1079.)
IV. Order For Telephonic / Videoconference Monitored
Visits
       Father lastly challenges the juvenile court’s order requiring
father’s monitored visits to be telephonic or by videoconference
rather than in-person. When a juvenile court removes a child
from her parent with the eventual goal of reunification, the court
should provide for visitation between the parent and child
“consistent with the well-being of the child” unless doing so will
“jeopardize the safety of the child.” (§ 362.1, subds. (a)(1)(A) &
(a)(1)(B).) We review a trial court’s order regarding visitation for
an abuse of discretion. (In re J.P. (2017) 14 Cal.App.5th 616,
624.)
       The juvenile court did not abuse its discretion in ordering
father’s monitored visits to be telephonic or by videoconference
rather than in person. At a monitored visit just a week before the
jurisdictional and dispositional hearing, father “behaved in a
hyperactive angry manner” in K.M.’s presence and, when the
monitor attempted to redirect father’s behavior, father “ma[d]e
accusations and raise[d] his voice in a threatening manner.” He
thereafter made “aggressive phone calls and intimidating
statements” to Department personnel. Based on this behavior,
the Department recommended that future monitored visits take
place in the Department’s offices or “somewhere with security,”
but in light of the COVID pandemic’s closure of the Department’s
offices, recommended that visits take place telephonically or by
videoconference. The court followed this recommendation,
determining that father’s outbursts required a more secure




                                17
location and that the closure of the Department’s offices left the
most viable secure option as monitored visits via telephone or
videoconference. However, the court granted the Department
discretion to resume in-person monitored visits “if father seems
like he is benefitting from the services” provided by the
Department. This order is entirely consistent with Emergency
Rule 6, which empowers the court to consider public health
directives and the best interest of the child when making
visitation decisions during the COVID pandemic. (See
Emergency Rule 6, located at < https://casetext.com/rule/ca-rules-
of-court/appendices/appendix-i-emergency-rules-related-to-covid-
19/rule-emergency-rule-6-emergency-orders-juvenile-dependency-
proceedings> (last viewed, March 6, 2021).)
       Father makes two categories of challenges. First, he
asserts that the Department should have explored other
alternatives such as (1) in-person visits at police stations, (2) in-
person visits with a different monitor who is more resilient to
father’s hyperactive aggressiveness, or (3) in-person therapeutic
visits. Therapeutic visits are not an option because father denies
having any issues warranting therapy. Given father’s
demonstrated aggression and rudeness to the juvenile court, the
court was within its discretion to conclude that father’s
aggressiveness was not a function of a timid monitor. And father
cites nothing to support his suggestion that courts must co-opt
police stations into daycare centers because father is unable and
unwilling to control his aggressive and violent outbursts. Second,
father asserts that the juvenile court should have mandated a
return to in-person monitored visits the instant the Department
reopens its offices or another secure location is available. The
court did not abuse its discretion in pegging the resumption of in-




                                 18
person visits to father’s progress in managing his anger issues
rather than mandating in-person visits once the Department’s
offices reopen notwithstanding father’s ability (or inability) to
manage his aggression.
                           DISPOSITION
       The order is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



                                     ______________________, J.
                                     HOFFSTADT

We concur:



_________________________, P. J.
LUI



_________________________, J.
CHAVEZ




                                19